

116 HR 8297 IH: Advanced Recycling Research and Development Act of 2020
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8297IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Gonzalez of Ohio (for himself, Mr. Lucas, and Mr. Marshall) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Energy to establish and support advanced recycling research and development programs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Advanced Recycling Research and Development Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Optimized plastics recycling research and development program.Sec. 4. Lithium-ion battery recycling research and development program.2.DefinitionsIn this Act:(1)DepartmentThe term Department means the Department of Energy.(2)National LaboratoryThe term National Laboratory has the meaning given that term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(3)SecretaryThe term Secretary means the Secretary of Energy.(4)Recyclable plasticThe term recyclable plastic means plastic that is designed to be readily, economically, and efficiently recyclable or otherwise recoverable for beneficial use.(5)Critical materialThe term critical material means material that serves an essential function in the manufacturing of a product and has a high risk of a supply disruption, such that a shortage of such material would have significant consequences for the economic or national security of the United States.(6)CompositeThe term composite means plastic reinforced with fiber or particulate secondary material like bio-derived fibers, carbon fibers, glass or any other solid material.3.Optimized plastics recycling research and development program(a)In generalThe Secretary shall carry out a research, development, and demonstration program to accelerate innovation in energy-efficient recyclable plastics, next-generation plastics, and composites recycling and upcycling strategies and technologies, in order to increase the economic value of plastics supply streams and to reduce the environmental impact of global plastics consumption.(b)ExecutionIn carrying out the program under this section, the Secretary shall—(1)develop novel collection and sorting technologies to prevent plastics and composites, including waterborne plastics, from entering landfills and the marine environment;(2)develop biological, chemical, and hybrid bio-chemical technologies and methods for de­con­struct­ing plastic and composite waste, including environmental waste, into useful chemical and material streams;(3)develop technologies to upcycle waste, including chemical, material, and gaseous streams, into higher-value products;(4)develop new economically recyclable-by-design plastics and composites that can be scaled for domestic manufacturability and recovery;(5)develop new energy-efficient advanced manufacturing techniques for reclaimed plastics and composites; and(6)develop new data collection methods and practices in collaboration with relevant Federal agencies.(c)LeveragingIn carrying out the program under this section, the Secretary shall leverage resources and expertise from—(1)the Basic Energy Sciences Program and the Biological and Environmental Research Program of the Office of Science; and(2)the Office of Energy Efficiency and Renewable Energy.(d)Standard of reviewThe Secretary shall periodically review activities carried out under the program under this section to determine the achievement of technical milestones as determined by the Secretary.(e)Funding(1)In generalFrom within funds authorized to be appropriated—(A)to the Department’s Office of Science, there shall be made available to the Secretary to carry out the program under this section $15,000,000 for each of fiscal years 2021 through 2025; and(B)to the Department’s Office of Energy Efficiency and Renewable Energy, there shall be made available to the Secretary to carry out the program under this section $25,000,000 for each of fiscal years 2021 through 2025.(2)ProhibitionIn carrying out the program under this section, the Secretary shall not use funds made available under paragraph (1) for commercial application of energy technology.4.Lithium-ion battery recycling research and development program(a)In generalThe Secretary shall carry out a research, development, and demonstration program to support the development of—(1)advanced materials for batteries with considerations given to resource availability and environmentally benign disposal and recycling; and(2)innovative technologies to reclaim and recycle critical materials from advanced and lithium-ion based battery technologies used in consumer electronics, defense, stationary storage, and transportation applications.(b)ExecutionIn carrying out the program under this section, the Secretary shall—(1)promote the discovery of new domestically sourced raw materials for batteries that can degrade without causing damage to the environment;(2)develop innovative and cost-effective technologies and processes for the collection, storage, and transportation of discarded lithium-ion batteries that use domestic mining resources and increase availability of domestically sourced raw materials for batteries; and(3)develop cost-effective recycling processes to recover critical materials from discarded lithium-ion batteries and enable their reintroduction in new lithium-ion cell technologies and for use in other relevant industries.(c)LeveragingIn carrying out the program under this section, the Secretary shall leverage resources and expertise from—(1)the Basic Energy Sciences Program of the Office of Science;(2)the Office of Energy Efficiency and Renewable Energy, including current lithium-ion battery recycling activities supported by the Vehicle Technologies Office within the Office of Energy Efficiency and Renewable Energy; and(3)the Office of Technology Transitions.(d)Standard of reviewThe Secretary shall periodically review activities carried out under the program under this section to determine the achievement of technical milestones as determined by the Secretary.(e)Funding(1)In generalFrom within funds authorized to be appropriated—(A)to the Department’s Office of Science, there shall be made available to the Secretary to carry out the activities under this section $10,000,000 for each of fiscal years 2021 through 2025; and(B)to the Department’s Office of Energy Efficiency and Renewable Energy, there shall be made available to the Secretary to carry out the activities under this section $10,000,000 for each of fiscal years 2021 through 2025.(2)ProhibitionIn carrying out the program under this section, the Secretary shall not use funds made available under paragraph (1) for commercial application of energy technology.